—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 23, 1994, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
On its own motion, the Board reconsidered claimant’s case for the limited purpose of determining if there had been compliance with the procedural requirements set forth in the consent judgment in Municipal Labor Comm. v Sitkin (79 Civ 5899, 1983 WL 44294). The Board concluded that no procedural violations had occurred and, accordingly, it adhered to its prior decision disqualifying claimant from receiving benefits because she voluntarily left her employment without good cause. Based upon our review of the record, we reject claimant’s assertion that she was denied the procedural rights, including the opportunity to cross-examine witnesses, delineated in the consent judgment in Municipal Labor Comm. v Sitkin (supra). Rather, we find that the Board properly concluded that there were no procedural violations and, accordingly, its decision must be upheld.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.